Citation Nr: 0511896	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  97-10 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a tracheostomy (other than a 
scar), to include a throat disorder with secondary breathing 
problems, as a result of treatment by the Department of 
Veterans Affairs in March 1981.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Waco, Texas.

At a hearing before the RO in December 1998 the veteran 
testimony indicated that he was not seeking compensation for 
a lung condition, but rather for a throat disorder with 
secondary breathing problems.  (Transcript (T.) at pp.1-2)  
The Board finds that this constitutes a withdrawal of the 
appeal of entitlement to compensation for a lung disorder 
under § 1151 in accordance with 38 C.F.R. § 20.204 (2004).  
As the veteran is attributing his additional disability to a 
tracheostomy performed by VA in March 1981, the issue is as 
stated on the title page of this decision.

The Board notes that the RO incorrectly characterized the 
issue as "whether new and material evidence has been 
submitted to reopen" a claim for compensation for a throat 
condition under the provisions of 38 U.S.C.A. § 1151 (West 
1991) in its August 1999 and May 2001 Supplemental Statements 
of the Case.  As the veteran filed a timely Substantive 
Appeal of the RO's January 1997 denial of his original claim, 
the appeal of that claim is still pending, and the law and 
regulations pertaining to finality of unappealed RO decisions 
are not applicable.  However, as the RO initially adjudicated 
the veteran's claim without regard to finality and provided 
him with all of the applicable law and regulations (see 
Statement of the Case (SOC) issued in March 1997), the Board 
finds that appellate review may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection and 10 percent and zero percent ratings 
are currently in effect for a generalized anxiety reaction 
with panic attacks and a tracheostomy scar, respectively, as 
a result of the VA treatment at issue in March 1981.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
tracheostomy, to include a throat disorder with secondary 
breathing problems, as a result of treatment by the VA in 
March 1981; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  VA medical records show that, in March 1981, the veteran 
underwent anesthetic induction for a scheduled herniorrhaphy; 
he was unable to be intubated and a tracheostomy was required 
in order to control his respirations.

3.  The tracheostomy was not certain to result from, or was 
intended to result from, the surgical treatment in March 
1981; however, the preponderance of the medical  evidence is 
against a current diagnosis of residuals of a tracheostomy, 
other than a scar, to include a throat disorder with 
secondary breathing problems, due to treatment rendered by VA 
in March 1981.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a tracheostomy (other than a 
scar), to include a claimed throat disorder with secondary 
breathing problems, as a result of treatment by VA in March 
1981, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.358 (prior to, and as of, 
September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The new legislation 
provides for, among other things, notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to implement the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (August 29, 2001), codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  66 Fed. Reg. 
at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the January 1997 rating decision, the March 
1997 Statement of the Case (SOC), and the August 1998, April 
1997, May 2001, and November 2004 Supplemental Statement(s) 
of the Case (SSOC) adequately informed the veteran of the 
information and evidence needed to substantiate his claim.  
The Board observes that the May 2001 SSOC informed the 
veteran of the VCAA statute and the November 2004 SSOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the veteran appealed January 1997 rating 
decision.  Only after that rating action was promulgated did 
the AOJ, in February 2004, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the U.S. Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA notice 
was not provided to the veteran before the RO decision that 
is the subject of this appeal.  However, as noted above, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VA O.G.C. Prec. Op. No. 7-
2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the February 2004 VCAA notice 
provided to the appellant all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard supra).  In the case of the veteran's claim, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, in a recent opinion, VA General 
Counsel held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The Board 
also observes that the veteran has stated on three occasions:  
March 2001, November 2004, and February 2005, that there is 
no further evidence for his claim.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in November 1996.    The examiner reviewed the available 
records, specifically noting the veteran's March 1981 surgery 
and subsequent outpatient treatment.  Following the 
examination, the physician opined that there were no specific 
symptoms or physical findings that could be attributed to the 
tracheostomy procedure performed by VA in 1981.  He further 
noted that the veteran had not had any significant symptoms 
upon his frequent outpatient visits to the Dallas VA 
Hospital.  There is no competent opinion to the contrary.  
Under these circumstances, there is no duty to provide 
another examination or medical opinion.  Id.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

In February 1996, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, 
contending, in pertinent part, that surgical treatment at a 
VA facility in March 1981, specifically the administration of 
anesthesia and an emergency tracheostomy resulted in a throat 
condition with secondary breathing problems.  (As noted in 
the introduction above, the RO granted the veteran's claim as 
it pertained to § 1151 compensation for anxiety attacks and a 
tracheostomy scar, and his claim as it pertains to a lung 
disability has been withdrawn.)

VA medical records dated in March 1981 reflect that the 
veteran was scheduled to undergo a herniorrhaphy, but during 
anesthetic induction, his medical providers were unable to 
intubate him and a tracheostomy was required in order to 
control his respirations.  The tracheostomy tube was removed 
on April 3, 1981.  The veteran experienced some postoperative 
hoarseness that was noted to improve each day.  He was 
discharged on April 6, 1981 in stable condition without any 
respiratory difficulty.

The veteran sought treatment at VA facilities for a variety 
of complaints and ailments during the approximately 15 years 
between March 1981 and the date of filing his claim.  
Treatment records do not reveal a diagnosis of a throat 
disorder during that period of time.  The veteran underwent a 
VA compensation and pension examination (C&P examination) in 
October 1983 and February 1985; his throat evaluated as 
normal on both occasions.  During the latter evaluation the 
veteran complained of shortness of breath; etiology was 
unknown.  Clinical findings at that time included rales.  
Interpretation of a chest X-ray was normal.  In January 1986 
the veteran was hospitalized at a VA medical center for two 
weeks to undergo evaluation and treatment of hypertension, 
degenerative joint disease, chronic lead poisoning, and 
irritable bowel syndrome.  There were no findings attributed 
to a throat disorder or any residuals of a tracheostomy.

The veteran underwent a C&P examination in November 1996.  
The examiner reviewed the available records, specifically 
noting the veteran's March 1981 surgery and subsequent 
outpatient treatment.  The veteran complained of shortness of 
breath.  Examination of the throat revealed the tonsils were 
atrophic with no significant abnormalities.  A well-healed, 
thin, one-inch transverse scar was noted on the neck.  The 
thyroid was not palpable.  The examiner opined that there 
were no specific symptoms or physical findings that could be 
attributed to the tracheostomy procedure performed by VA in 
1981.  The physician also noted that the veteran had not had 
any significant symptoms upon his frequent outpatient visits 
to the Dallas VA Hospital.

Treatment records from November 1998, and August and 
September 1999 indicate the veteran complained of a chronic 
choking sensation.  The records reveal no diagnosis of a 
specific disorder or a cause of the sensation.

At the local hearing in December 1998 the veteran's testimony 
indicated that food would get caught in his throat sometimes 
when he ate and drank.  His throat feels like it is stopping 
up.  (T. at p. 3)  He now refuses to have any further medical 
instruments down his throat because he did not want 
anesthesia again.  (T. at pp. 3-4, 8, 13)  He has hoarseness.  
These symptoms have been occurring since 1981.  (T. at p. 6)  
Someone at a private hospital told the veteran's sister that 
he needed to wear a bracelet that warned that he could not be 
put to sleep in case something happened to him.  (T. at p. 
11)

In November 1999, R.G., the veteran's sister, submitted a 
statement that recounted the circumstances of the veteran's 
March 1981 surgery and tracheostomy.  She also stated that 
following his stay at the VA hospital, he was told that he 
could never be anesthetized again and that he should wear a 
bracelet or a chain around his neck stating that he could not 
be put to sleep or anesthetized for surgery.

J.B.B., another sister of the veteran, wrote a statement in 
April 2002, in which, she indicates that she was at the 
hospital when the veteran underwent surgery in March 1981.  
Ms. B. stated that after her brother's surgery his voice and 
"his whole being" changed.

K.A.B., the veteran's daughter, submitted a statement in 
March 2004.  Ms. B. stated that her father has suffered 
physically since his surgery.  Specifically, he now has 
breathing problem, he has to strain to talk, and he cannot 
perform at the same level of activity than he did prior to 
the surgery.

An undated letter was also submitted from A.P., the youngest 
of the veteran's children.  The statement recounts the 
emotional impact of the veteran's surgery on his family.

L.R., the veteran's wife, also submitted a letter in March 
2004.  She recounted the traumatic nature of the veteran's 
March 1981 surgery and hospitalization.  She stated that when 
the veteran was released after his 12-day stay in the 
hospital, he was still suffering.  She stated that for years 
the veteran would wake her up by coughing, choking, and 
breathing heavily.  She stated that the veteran's breathing 
continues to wake up.  His breathing is worse at night.

The veteran submitted a statement in April 2004 that 
indicated that in 1990 he had spoken with the head doctor of 
physiology at a VA medical center.  He stated that he asked 
the doctor why his voice sounded the way it did and the 
doctor responded that it was because of where the VA made the 
incision on his throat.

LAW AND REGULATIONS

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
The Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was inconsistent 
with the plain language of 38 U.S.C.A. § 1151 with respect 
the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded "that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court. 38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  That is, the amendment serves 
to further restrict the application of 38 U.S.C.A. § 1151 as 
negligence is now a factor be considered and, thus, would be 
less favorable to veteran than the statute prior to the 
revisions.  However, in an opinion from the VA General 
Counsel it was held that all claims for benefits under 38 
U.S.C.A. § 1151 filed before October 1, 1997, such as the 
claim at issue here, must be adjudicated under the provisions 
of 38 U.S.C.A. § 1151 as they existed prior to October 1, 
1997.  O.G.C. Prec. 40-97 (December 31, 1997).  The Board is 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  Therefore the more favorable standard 
that does not require a showing of negligence applies to the 
veteran's current claim.  

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination to the veteran's condition after 
such care, treatment, or examination has stopped.  VA 
considers each involved body part or system separately.  69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004), codified at 38 
C.F.R. § 3.361(b).

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004), codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363.  The veteran has not been informed of the 
language of the regulatory amendments; however, given that 
the affect of the changes is to make VA regulations 
consistent with the changes previously made to 38 U.S.C.A. § 
1151, of which the veteran has been clearly advised, she is 
not prejudiced in the disposition of her claim herein.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ANALYSIS

The evidence in this matter does not demonstrate that § 1151 
compensation is warranted for residuals of a tracheostomy, to 
include a throat disorder with secondary breathing problems.  
The veteran asserts that since the 1981 tracheostomy, he has 
experienced difficulty eating and drinking, as well as 
shortness of breath and hoarseness.  He contends that these 
symptoms are a result of the surgery.  Review of the record 
reveals no medical evidence of a throat disorder, or any 
other physical disability attributable to the March 1981 
surgery, other than a scar, to include breathing problems.  
In considering the veteran's assertions, the Board notes 
complaints of shortness of breath on a number of occasions 
since the 1981 surgery, to include upon a C&P examination in 
February 1985.  It was noted at that time that the veteran's 
shortness of breath was of unknown etiology, but subsequent 
examinations disclosed chronic obstructive pulmonary disease 
and a long history of cigarette smoking, which appeared 
throughout the record, including a July 1979 report from St. 
Paul Hospital that reflected a 20-year history of 1/2-pack per 
day.  

The Board has considered the lay evidence to the effect that 
the veteran has had throat and breathing symptoms ever since 
the surgery at issue.  There is, however, no competent 
medical evidence of record that causally links any 
respiratory symptoms or breathing problems to the March 1981 
surgery.  As a layman, the veteran is not competent to render 
a medical opinion on etiology or causation of disease or 
disability.  See Grivois v. Brown, 6 Vet. App. 136 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Consequently, the lay contentions that the veteran has a 
throat disorder with breathing problems as a result of the 
tracheostomy have no probative weight in the final analysis.

The veteran underwent a VA examination in November 1996 for 
the specific purpose of identifying the claimed residuals of 
a tracheostomy.  The examiner reviewed the available records, 
specifically noting the veteran's March 1981 surgery and 
subsequent outpatient treatment.  Following the examination, 
the physician opined that there were no specific symptoms or 
physical findings that could be attributed to the 
tracheostomy procedure performed by VA in 1981.  The examiner 
further noted that the veteran had not had any significant 
symptoms upon his frequent outpatient visits to the Dallas VA 
Hospital.  There is no competent opinion to the contrary.  

The doctrine of reasonable doubt is not for application in 
this appeal, as the preponderance of the evidence is against 
the veteran's claim.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Accordingly, entitlement to compensation for 
residuals of a tracheostomy, to include a claimed throat 
disorder with secondary breathing problems, under 38 U.S.C.A. 
§ 1151, as a result of treatment by VA in March 1981, is 
denied.  




ORDER

Entitlement to compensation for residuals of a tracheostomy 
(other than a scar), to include a throat disorder with 
secondary breathing problems, as a result of treatment by the 
Department of Veterans Affairs in March 1981, under the 
provisions of 38 U.S.C.A. § 1151, is denied.	



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


